DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/13/2021 has been entered. Claims 1, 3-20 are pending in the Application. Claim 2 has been canceled by the Applicant. Applicant’s amendments to the Claims have overcome the Claim objections and 112(b) Rejections previously presented in the Non-Final Office Action mailed 8/2/2021.
Allowable Subject Matter
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

1. (Currently Amended) An integrated light emitting diode (LED) device, comprising: 
an LED light source coupled to a base, the base comprising a first arm and a second arm, the first arm and the second arm each comprising trapezoids with hollow portions; 
springs configured to couple with each of the first arm and the second arm to hold the base in place; 
a controller coupled to a bottom portion of the base; 
a switch coupled to the controller, the switch toggling the controller; 
a controller box comprising an aperture coupled to the base, the controller box encasing the controller and a portion of the switch, an actuator of the switch extending through the aperture; 
an electrical coupler coupled to a recess of the controller box; a lens holder coupled to a top portion of the base; and a lens coupled to the lens holder.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2020/0340651 A1 in view of Erdener, US 2017/0167695 A1.

Regarding claim 1, Huang discloses “An integrated light emitting diode (LED) device, comprising: an LED light source (2, Fig. 2, ¶ [0106]) coupled to a base (42, Fig. 2); the base comprising a first arm and a second arm (5, Fig. 1), a controller (3, Fig. 2) coupled to a bottom portion of the base (seen in Fig. 7); a switch (32, Fig. 7) coupled to the controller (seen in Fig. 7), the switch toggling the controller (¶ [0111]); a controller box (41, Fig. 7) comprising an aperture (seen in Fig. 7) coupled to the base, the controller box encasing the controller and a portion of the switch (seen in Fig. 10), an actuator (411, Fig. 7) of the switch extending through the aperture (seen in Fig. 1); an electrical coupler (10, Fig. 1) coupled to a recess of the controller box (seen in Fig. 1 and 9); 
However, Huang does not disclose “a lens holder coupled to a top portion of the base; and a lens coupled to the lens holder” and “the first arm and the second arm each comprising trapezoids with hollow portions”.
Erdener discloses an integrated LED device, with a base (532, Fig. 7) and an LED light source (528, Fig. 10AB) coupled to the base (seen in Fig. 10AB), and a lens holder (518, 516, 512, Fig. 8) coupled to a top portion of the base (seen in Fig. 10AB) and a lens (514, Fig. 7 and 10AB) coupled to the lens holder (seen in Fig. 10AB).

At the time the invention was filed, it would have been an obvious matter of design choice and it is within the skill of one of ordinary skill in the art to modify the shape of the mounting arms as taught by Huang so that the mounting arms are hollow trapezoids, as a change in the shape of a prior art device is a design consideration within the skill of the art. See MPEP 2144.04 (IV-B).
Regarding claim 3, Huang in view of Erdener discloses the invention of claim 2, as cited above, and further discloses “the first arm and the second arm extend around opposite sides of the controller box (seen in Huang Fig. 1, the arms are on different sides).”
Regarding claim 4, Huang in view of Erdener discloses the invention of claim 1, as cited above, and further discloses “the recess is substantially square shaped (Huang, seen in Fig. 7, the rectangular shape is ‘substantially’ square).”
Additionally, it also has been held that a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 5, Huang in view of Erdener discloses the invention of claim 1, as cited above, and further discloses “the electrical coupler comprises a wiring base (seen in Huang, Fig. 2, for connector 10, wires go into a connector).”
Regarding claim 6, Huang in view of Erdener discloses the invention of claim 1, as cited above, and further discloses “a quick connector (seen in Huang, Fig. 1 and 2, the connector is a plug in connector)”
Regarding claim 8, Huang in view of Erdener discloses the invention of claim 1, as cited above, except “the switch is square shaped.”
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the shape of the switch so that it is square, as it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, ¶ [0020], applicant has not disclosed any criticality for the claimed limitations. 
Regarding claim 9, Huang in view of Erdener discloses the invention of claim 1, as cited above, and further discloses “a focusing ring (Erdener Fig. 8) coupled to the top portion of the base, the focusing ring encasing the lens, the lens holder, and the LED light source (Erdener Fig. 10AB).”
Regarding claim 10, Huang in view of Erdener discloses the invention of claim 9, as cited above, and further discloses “the focusing ring comprises an outer ring (Erdener 512, Fig. 8) coupled to an inner ring (Erdener 516, Fig. 8) , such that a bottom portion of the outer ring abuts the top portion of the base (seen in Erdener, Fig. 10AB).”
Regarding claim 11, Huang in view of Erdener discloses the invention of claim 10, as cited above, and further discloses “the inner ring freely rotates to provide adjustments to a beam angle of light emitted from the LED light source (Erdener, Fig. 8 and 10AB).”
Regarding claim 12, Huang in view of Erdener discloses the invention of claim 10, as cited above, and further discloses “the beam angle ranges between 10 degrees and 75 degrees ( Erdener ¶ [0069], “a specific angle such as 10 degrees, 25 degrees, 40 degrees, 60 degrees or some other user selectable angle position”).”


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Erdener, and further in view of Van Winkle, US 2019/0037663 A1.

Regarding claim 7, Huang in view of Erdener discloses the invention of claim 1, as cited above, except “the actuator comprises a button.” Huang discloses the actuator is an on-off switch and a manual switch (¶ [0111]), but does not explicitly state that the switch is a button.
Van Winkle discloses an LED light fixture, and a list of usable switches such as “toggle switches, rotary switches, pull chain switches, DIP switches, push button switches and slide switches (¶ [0011])”, exemplifying recognized equivalent switch structures.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to use a push button switch, such as taught by Van Winkle, as the switch, as taught by Huang. One of ordinary skill in the art would have been motivated to use a button, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Van Winkle’s teaching.


Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Erdener, and further in view of Brynjolfsson, US 2015/0260385 A1.

Regarding claim 13, Huang discloses “An integrated light emitting diode (LED) device, comprising: an LED light source (2, Fig. 2, ¶ [0106]) coupled to a base (42, Fig. 2) the base comprising a first arm and a second arm (5, Fig. 1); a controller (3, Fig 2) coupled to a bottom portion of the base (seen in Fig. 7); a switch (32, Fig. 7) coupled to the controller (seen in Fig. 7), the switch toggling the controller (¶ [0111]); a controller box (41, Fig. 7) comprising an aperture (seen in Fig. 7) coupled to the base, the controller box encasing the controller and a 
However, Huang does not disclose “a housing comprising a lamp shade coupled to a base mount”, “the first arm and the second arm each comprising trapezoids with hollow portion”,  and “a lens holder coupled to a top portion of the base; and a lens coupled to the lens holder.”
Erdener discloses an integrated LED device, with a base (532, Fig. 7) and an LED light source (528, Fig. 10AB) coupled to the base (seen in Fig. 10AB), and a lens holder (518, 516, 512, Fig. 8) coupled to a top portion of the base (seen in Fig. 10AB) and a lens (514, Fig. 7 and 10AB) coupled to the lens holder (seen in Fig. 10AB).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include an adjustable lens holder and lens, such as taught by Huang, to the base of the LED device, as taught by Huang. One of ordinary skill in the art would have been motivated to include a lens and adjustable lens holder, for providing the capability to adjust the beam angle of the light (Erdener, ¶ [0076]), providing for different positions such as a spot position to a flood position.
Brynjolfsson discloses an LED device with lens, and a base mount (fixture body 12, Fig. 2) and lamp shade (cowl 18, Fig. 2).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a fixture housing including a body and shade, such as taught by Brynjolfsson, to the LED device as taught by Huang in view of Erdener. One of ordinary skill in the art would have been motivated to include a fixture body, for allowing the LED module to attach to a base and swivel and rotate (Brynjolfsson, ¶ [0026]). One of ordinary skill in the art would have been motivated to include a shroud, for directing light in a particular direction (Brynjolfsson, ¶ [0026]).
At the time the invention was filed, it would have been an obvious matter of design choice and it is within the skill of one of ordinary skill in the art to modify the shape of the 

Regarding claim 14, Huang in view of Erdener and Brynjolfsson discloses the invention of claim 13, as cited above, and further discloses “a focusing ring (Erdener Fig. 8) coupled to the top portion of the base, the focusing ring encasing the lens, the lens holder, and the LED light source (Erdener Fig. 10AB).”
Regarding claim 15, Huang in view of Erdener and Brynjolfsson discloses the invention of claim 14, as cited above, and further discloses “the focusing ring comprises an outer ring (Erdener 512, Fig. 8) coupled to an inner ring (Erdener 516, Fig. 8) , such that a bottom portion of the outer ring abuts the top portion of the base (seen in Erdener, Fig. 10AB).”
Regarding claim 16, Huang in view of Erdener and Brynjolfsson discloses the invention of claim 15, as cited above, and further discloses “the inner ring freely rotates to provide adjustments to a beam angle of light emitted from the LED light source (Erdener, Fig. 8 and 10AB).”
Regarding claim 17, Huang in view of Erdener and Brynjolfsson discloses the invention of claim 14, as cited above, and further discloses “the lamp shade encases the focusing ring (seen in Brynjolfsson Fig. 1, the cowl 18 encases the optical members).”
Regarding claim 18, Huang in view of Erdener and Brynjolfsson discloses the invention of claim 17, as cited above, and further discloses “the lamp shade further encases a transparent covering (Brynjolfsson protective lens 16, Fig. 2).”
Regarding claim 19
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Erdener, and further in view of Brynjolfsson, and further in view of Hsu, US 10823377 B1, and further in view of Zhang et al., US 2016/0224315 A1.

Regarding claim 20, Huang discloses “An integrated light emitting diode (LED) device, comprising: an LED light source (2, Fig. 2, ¶ [0106]) coupled to a base (42, Fig. 2), the base comprising a first arm and a second arm (5, Fig. 1); a controller (3, Fig 2) coupled to a bottom portion of the base (seen in Fig. 7); a switch (32, Fig. 7) coupled to the controller (seen in Fig. 7), the switch toggling the controller (¶ [0111]); a controller box (41, Fig. 7) comprising an aperture (seen in Fig. 7) coupled to the base, the controller box encasing the controller and a portion of the switch (seen in Fig. 10), an actuator (411, Fig. 7) of the switch extending through the aperture (seen in Fig. 1); an electrical coupler (10, Fig. 1) coupled to a recess of the controller box (seen in Fig. 1 and 9); 
However, Huang does not disclose “a housing comprising a lamp shade coupled to a base mount, the base mount coupled to a ground plug” and “the first arm and the second arm each comprising trapezoids with hollow portions” and “a lens holder coupled to a top portion of the base; and a lens coupled to the lens holder” and “the actuator adjusting a power output of the LED light source within a range of 200-600 lumens with each press”.
Erdener discloses an integrated LED device, with a base (532, Fig. 7) and an LED light source (528, Fig. 10AB) coupled to the base (seen in Fig. 10AB), and a lens holder (518, 516, 512, Fig. 8) coupled to a top portion of the base (seen in Fig. 10AB) and a lens (514, Fig. 7 and 10AB) coupled to the lens holder (seen in Fig. 10AB).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include an adjustable lens holder and lens, such as taught by Huang, to the base of the LED device, as taught by Huang. One of ordinary skill in the art would have been motivated to include a lens and adjustable lens holder, for providing the capability to adjust the beam 
Brynjolfsson discloses an LED device with lens, and a ‘base mount (fixture body 12, Fig. 2) and lamp shade (cowl 18, Fig. 2).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include a fixture housing including a body and shade, such as taught by Brynjolfsson, to the LED device as taught by Huang in view of Erdener. One of ordinary skill in the art would have been motivated to include a fixture body, for allowing the LED module to attach to a base and swivel and rotate (Brynjolfsson, ¶ [0026]). One of ordinary skill in the art would have been motivated to include a shroud, for directing light in a particular direction (Brynjolfsson, ¶ [0026]).
	Hsu discloses an LED lamp with a fixture coupled to a ground plug (10, Fig. 1).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a ground plug, such as taught by Hsu, to the device as taught by Huang in view of Erdener and Brynjolfsson. One of ordinary skill in the art would have been motivated to include a ground plug for fixing the device into a soft ground surface.
	However, Huang in view of Erdener and Brynjolfsson and Hsu does not disclose ““the actuator adjusting a power output of the LED light source within a range of 200-600 lumens with each press”. Erdener discloses the adjustment of the wattage and apparent power, from 2W, 4W, 8W, 13W, to 16W, but does not disclose the adjustment in terms of lumens.
	Zhang discloses a light adjusting module where the lighting device emits 800 lumens at full brightness, and can be decreased in increments of 200 lumens (¶ [0027]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the device as taught by Huang in view of Erdener and Brynjolfsson and Hsu, to be adjustable in terms of power output in increments of 200 lumens, such as taught by Zhang. One of ordinary skill in the art would have been motivated to allow adjustment in 
At the time the invention was filed, it would have been an obvious matter of design choice and it is within the skill of one of ordinary skill in the art to modify the shape of the mounting arms as taught by Huang so that the mounting arms are hollow trapezoids, as a change in the shape of a prior art device is a design consideration within the skill of the art. See MPEP 2144.04 (IV-B).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
On page 8 of the Remarks, the Applicant argues that the prior art of record does not disclose the new limitation “the first arm and the second arm each comprising trapezoids with hollow portions”, and thus is Allowable.
The Examiner respectfully disagrees. While prior art reference Huang does not disclose the limitation “the first arm and the second arm each comprising trapezoids with hollow portions”, the difference between the combined prior art references and the claimed limitations amount to only a change of shape. At the time the invention was filed, it would have been an obvious matter of design choice and it is within the skill of one of ordinary skill in the art to modify the shape of the mounting arms as taught by Huang so that the mounting arms are hollow trapezoids, as a change in the shape of a prior art device is a design consideration within the skill of the art. See MPEP 2144.04 (IV-B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875